JS-CAND 44 (Rev. 06/17)              Case 5:18-cv-06868-NC Document 1-1 Filed 11/13/18 Page 1 of 1
                                                                               CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS                  Bumble Trading, Inc., and Bumble
  Nick King, Jr., Deena Fischer, and Elena Weinberger,                                                   Holding, Ltd.
  individually, and on behalf of all others similarly situated
   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                   Santa Clara                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
  Grace E. Parasmo (SBN 308993), Parasmo Lieberman Law,
  7400 Hollywood Blvd, #505, Los Angeles, CA, 646-509-3913
II.    BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                       PTF       DEF                                      PTF         DEF
   1    U.S. Government Plaintiff         3    Federal Question                                   Citizen of This State                  1        1      Incorporated or Principal Place      4         4
                                               (U.S. Government Not a Party)
                                                                                                                                                         of Business In This State
                                                                                                  Citizen of Another State                2        2     Incorporated and Principal Place     5          5
   2    U.S. Government Defendant         4     Diversity                                                                                                of Business In Another State
                                              (Indicate Citizenship of Parties in Item III)
                                                                                                  Citizen or Subject of a                 3        3     Foreign Nation                       6          6
                                                                                                  Foreign Country

IV.       NATURE OF SUIT                  (Place an “X” in One Box Only)
          CONTRACT                                                  TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                       PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158             375 False Claims Act
   120 Marine                                                                                                   Property 21 USC § 881           423 Withdrawal 28 USC               376 Qui Tam (31 USC
                                     310 Airplane                        365 Personal Injury – Product
   130 Miller Act                                                            Liability                      690 Other                               § 157                              § 3729(a))
                                     315 Airplane Product Liability
   140 Negotiable Instrument                                             367 Health Care/                             LABOR                       PROPERTY RIGHTS                   400 State Reapportionment
                                     320 Assault, Libel & Slander
   150 Recovery of                                                           Pharmaceutical Personal                                                                                410 Antitrust
                                     330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                        Injury Product Liability                                                                               430 Banks and Banking
                                         Liability                                                          720 Labor/Management                830 Patent
       Veteran’s Benefits                                                368 Asbestos Personal Injury                                                                               450 Commerce
                                     340 Marine                                                                 Relations                       835 Patent Abbreviated New
   151 Medicare Act                                                          Product Liability
                                     345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application                460 Deportation
   152 Recovery of Defaulted                                             PERSONAL PROPERTY                                                                                          470 Racketeer Influenced &
                                     350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
       Student Loans (Excludes                                           370 Other Fraud                                                                                               Corrupt Organizations
                                     355 Motor Vehicle Product                                                  Leave Act
       Veterans)                                                         371 Truth in Lending                                                     SOCIAL SECURITY
                                         Liability                                                          790 Other Labor Litigation                                              480 Consumer Credit
   153 Recovery of                                                       380 Other Personal Property                                            861 HIA (1395ff)
                                     360 Other Personal Injury                                              791 Employee Retirement                                                 490 Cable/Sat TV
       Overpayment                                                           Damage                             Income Security Act             862 Black Lung (923)                850 Securities/Commodities/
    of Veteran’s Benefits            362 Personal Injury -Medical
                                         Malpractice                     385 Property Damage Product                                            863 DIWC/DIWW (405(g))                 Exchange
   160 Stockholders’ Suits                                                   Liability                            IMMIGRATION
                                                                                                                                                864 SSID Title XVI                  890 Other Statutory Actions
   190 Other Contract                                                                                       462 Naturalization
                                           CIVIL RIGHTS                  PRISONER PETITIONS                                                     865 RSI (405(g))                    891 Agricultural Acts
   195 Contract Product Liability                                                                               Application
                                     440 Other Civil Rights                 HABEAS CORPUS                                                        FEDERAL TAX SUITS                  893 Environmental Matters
   196 Franchise                                                                                            465 Other Immigration
                                     441 Voting                          463 Alien Detainee                     Actions                                                             895 Freedom of Information
                                                                                                                                                870 Taxes (U.S. Plaintiff or
       REAL PROPERTY                 442 Employment                                                                                                                                    Act
                                                                         510 Motions to Vacate                                                      Defendant)
   210 Land Condemnation                                                     Sentence                                                                                               896 Arbitration
                                     443 Housing/                                                                                               871 IRS–Third Party 26 USC
   220 Foreclosure                       Accommodations                  530 General                                                                § 7609                          899 Administrative Procedure
                                     445 Amer. w/Disabilities–                                                                                                                         Act/Review or Appeal of
   230 Rent Lease & Ejectment                                            535 Death Penalty
                                         Employment                                                                                                                                    Agency Decision
   240 Torts to Land                                                              OTHER
                                     446 Amer. w/Disabilities–Other                                                                                                                 950 Constitutionality of State
   245 Tort Product Liability                                            540 Mandamus & Other                                                                                          Statutes
   290 All Other Real Property       448 Education
                                                                         550 Civil Rights
                                                                         555 Prison Condition
                                                                         560 Civil Detainee–
                                                                             Conditions of
                                                                             Confinement

V.        ORIGIN (Place an “X” in One Box Only)
   1   Original                  2   Removed from               3     Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
       Proceeding                    State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer       Litigation–Direct File


VI.       CAUSE OF            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 Violations of Cal. Civ. Code, §§ 1694 et seq.; §§ 1750, et seq; Cal. Bus. & Profs Code § 17200
          ACTION
                              Brief description of cause:
                               Violation of CA Dating Services Contract Law and CA Auto Renewal Law; Unfair competition
VII.      REQUESTED IN                ✔   CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                       CHECK YES only if demanded in complaint:
          COMPLAINT:                      UNDER RULE 23, Fed. R. Civ. P.                                                                         JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                  JUDGE                                                      DOCKET NUMBER
      IF ANY (See instructions):
IX.      DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)SAN FRANCISCO/OAKLAND                                                                           SAN JOSE                        EUREKA-MCKINLEYVILLE

             11/13/2018                                                                                                                s/ Grace E. Parasmo (SBN 308993)
DATE                                                    SIGNATURE OF ATTORNEY OF RECORD
